Affirmed and Memorandum Opinion filed December 6, 2012.




                                           In The


                         Fourteenth Court of Appeals

                                    NO. 14-11-00534-CR

                              JASON HARRISON, Appellant


                                             V.


                            THE STATE OF TEXAS, Appellee


                         On Appeal from the 230th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1268481


                           MEMORANDUM OPINION

          Appellant Jason Harrison was convicted of the offense of felon in possession of a
weapon, and asks us to reverse his conviction on the ground that he received ineffective
assistance of counsel. Because appellant has not shown entitlement to this relief, we
affirm.

                        FACTUAL AND PROCEDURAL BACKGROUND

          Appellant was indicted for the felony charge of felon in possession of a firearm.
At his bench trial, Officer Valle, an officer with the Houston Police Department (H.P.D.),
testified that he and his partner were traveling northbound on Martin Luther King Drive
on June 26, 2010, when the driver of a black Impala pulled out from a gas station and
failed to yield to the officer’s vehicle, so that Valle’s partner had to slam on the brakes to
avoid a collision. When the Impala reached a red light on Reed Road, the driver turned
right without signaling or coming to a complete stop. Valle testified that when he and his
partner turned on the patrol car’s emergency lights and siren, the Impala accelerated to
between 65 to 70 miles per hour on the residential roadway while failing to maintain a
single lane of traffic. At this point, Valle advised the dispatcher that he was pursuing a
vehicle. After approximately three-quarters of a mile, the Impala came to a stop, and
according to Valle, appellant opened the car door and put one foot or both feet on the
ground, and police detained him upon his exit from the vehicle.

        Valle asked appellant why he had been driving in this manner; appellant replied,
“I’m not trying to go back to jail.” Valle asked appellant if he had anything illegal in the
vehicle, and appellant responded, “This is my mama’s car. A gun is under the seat.”
From where he was standing, Valle saw the pistol protruding from under the driver’s seat.
Valle retrieved and secured the gun, and then placed appellant under arrest. When
appellant’s mother later arrived on the scene, the Impala was released to her.

        At trial, Sergeant R.C. Speckman, an H.P.D. pursuit supervisor, testified that he
responded to a dispatch call from Valle regarding the pursuit and arrived at the scene
about five to ten minutes later. When he arrived on the scene, appellant’s vehicle was
stopped in the middle of the road and two police cars had surrounded it in a felony traffic
stop position.1

        At trial, appellant’s mother testified that she always has a gun with her whenever
she travels in her car, and on this occasion, she loaned her car to appellant, but did not tell
him there was a weapon in it. Appellant’s trial counsel asked appellant’s mother, “To

        1
          Speckman testified that the H.P.D. protocol for a felony traffic stop involves the primary unit
positioning itself on the driver’s side of the stopped vehicle to cover the driver and any secondary unit
parking the responding vehicle on the passenger side to cover any passengers.
                                                   2
your knowledge, . . . would [appellant] know what’s in your car?” She answered, “No.”
On cross-examination, the State elicited testimony from appellant’s mother that this was
the third time that appellant had been arrested for possession of a firearm while driving
his mother’s Impala, and in all three instances, appellant’s mother had said that the gun
was hers. She further agreed that appellant knows she keeps one gun in the house and
one in her car.

       The trial court found appellant guilty and assessed punishment at twenty-five
years’ confinement in the Texas Department of Criminal Justice, Institutional Division.
Appellant filed a motion for new trial, but he did not allege ineffective assistance of
counsel, and the motion was overruled by operation of law.

       In two issues presented for our review, appellant argues that he received
ineffective assistance because his trial counsel (1) allowed appellant’s statements
concerning the weapon to be admitted and (2) allowed the door to be opened, during his
mother’s testimony, to prior incidents concerning appellant, the same vehicle, and the
same weapon.

                               I.   STANDARD OF REVIEW

       We review claims of ineffective assistance of counsel under the standard set forth
in Strickland v. Washington, 466 U.S. 668 (1984). Under the Strickland test, an appellant
must prove that his trial counsel’s representation was deficient and the deficient
performance was so serious that it deprived the appellant of a fair trial. Id. at 687. To
establish both prongs, the appellant must prove by a preponderance of the evidence that
counsel’s representation fell below the objective standard of prevailing professional
norms, and there is a reasonable probability that, but for counsel’s deficiency, the result
of the proceeding would have been different. Id. at 688, 694. An appellant’s failure to
satisfy one prong makes it unnecessary for a court to consider the other prong. Id. at 697.

       Whether the Strickland standard has been met is to be judged by the totality of the
representation rather than by isolated acts or omissions of counsel. Rodriguez v. State,
                                             3
899 S.W.2d 658, 665 (Tex. Crim. App. 1995).           “[I]solated instances in the record
reflecting errors of omission or commission do not render counsel’s performance
ineffective, nor can ineffective assistance of counsel be established by isolating one
portion of trial counsel’s performance for examination.” McFarland v. State, 845 S.W.2d
824, 843 (Tex. Crim. App. 1992), overruled on other grounds by Bingham v. State, 915
S.W.2d 9 (Tex. Crim. App. 1994). Moreover, “[i]t is not sufficient that the appellant
show, with the benefit of hindsight, that his counsel’s actions or omissions during trial
were merely of questionable competence.” Mata v. State, 226 S.W.3d 425, 430 (Tex.
Crim. App. 2007). Rather, to establish that counsel’s acts or omissions were outside the
range of professionally competent assistance, an appellant must show that the errors were
so serious that he was not functioning as counsel. Patrick v. State, 906 S.W.2d 481, 495
(Tex. Crim. App. 1995).

       There is a strong presumption that counsel’s conduct fell within the wide range of
reasonable professional assistance, and we will sustain allegations of ineffectiveness only
if they are firmly founded in the record. Thompson v. State, 9 S.W.3d 808, 813 (Tex.
Crim. App. 1999); see Mata, 226 S.W.3d at 430 (“[T]he record must affirmatively
demonstrate trial counsel’s alleged ineffectiveness.”). Appellant has the burden to rebut
this presumption by presenting evidence illustrating why trial counsel acted in the way
that he did. Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994). In the
absence of evidence regarding counsel’s reasons for the challenged conduct, the record
on direct appeal is simply undeveloped and cannot adequately reflect the alleged failings
of trial counsel. Freeman v. State, 125 S.W.3d 505, 506 (Tex. Crim. App. 2003). “In the
rare case in which trial counsel’s ineffectiveness is apparent from the record, an appellate
court may address and dispose of the claim on direct appeal.” Lopez v. State, 343 S.W.3d
137, 143 (Tex. Crim. App. 2011). But, “this is a difficult hurdle to overcome: the record
must demonstrate that counsel’s performance fell below an objective standard of
reasonableness as a matter of law, and that no reasonable trial strategy could justify trial
counsel’s acts or omissions, regardless of his or her subjective reasoning.” Id. Outside of
                                             4
that rare case, however, when the record is silent as to trial counsel’s strategy, an
appellant fails to meet his burden under the first prong of Strickland. Id. at 143–44.

                                      II.   ANALYSIS

   A. Appellant’s statements to the police

       In his first issue, appellant argues that he received ineffective assistance of counsel
because his trial attorney failed to secure a ruling on a pre-trial motion to suppress
statements made by appellant during police questioning, and failed to object to the
admission at trial of evidence concerning these statements during Valle’s testimony.
Appellant contends that these statements were clearly inadmissible pursuant to article
38.22, section 3(a), of the Texas Code of Criminal Procedure because they were elicited
by custodial interrogation, even though his rights had not been read to him as required,
and that his trial attorney’s failure to object to their admission and to obtain a ruling on
such objection could not be supported by any reasonable trial strategy.

       To satisfy the Strickland test and prevail on an ineffective-assistance claim
premised on counsel’s failure with regard to a motion to suppress, “an appellant must
show by a preponderance of the evidence that the motion to suppress would have been
granted and that the remaining evidence would have been insufficient to support his
conviction.” See Wert v. State, No. 14-11-01062-CR, —S.W.3d—, 2012 WL 4829803,
at *3 (Tex. App.—Houston [14th Dist.] Oct. 11, 2012, no. pet.) (noting that trial counsel
is not required to engage in futile motions).        For an appellant to succeed on an
ineffective-assistance claim premised on the failure to object, he must demonstrate that if
trial counsel had objected, the trial court would have erred in overruling the objection.
Oliva v. State, 942 S.W.2d 727, 732 (Tex. App.—Houston [14th Dist.] 1997) (citing
Vaughn v. State, 931 S.W.2d 564, 566 (Tex. Crim. App. 1996)), pet. dism’d,
improvidently granted, 991 S.W.2d 803 (Tex. Crim. App. 1998). “Trial counsel’s failure
to object to admissible evidence does not constitute ineffective assistance of counsel.”

                                              5
Id. (citing Cooper v. State, 707 S.W.2d 686, 689 (Tex. App.—Houston [1st Dist.] 1986,
pet. ref'd)).

        Article 38.22, consistent with Miranda v. Arizona, 384 U.S. 436 (1966), prohibits
the use of an oral statement of an accused made as a result of custodial interrogation
unless an accurate electronic recording is made of the statement, statutory warnings are
given, and the accused knowingly, intelligently, and voluntarily waives any rights set out
in the warnings. TEX. CODE CRIM. PROC. ANN. art. 38.22 § 3(a) (West 2012). Miranda
and article 38.22 apply only to custodial interrogation. Id. § 5; Miranda, 384 U.S. at 444;
Dowthitt v. State, 931 S.W.2d 244, 263 (Tex. Crim. App. 1996).

        A person is “in custody” only if, under the circumstances, a reasonable person
would believe that his freedom of movement was restrained to the degree associated with
a formal arrest. Dowthitt, 931 S.W.2d at 254 (citing Stansbury v. California, 511 U.S.
318, 322 (1994)). A person held for investigative detention is not “in custody.” See id. at
255.    An investigative detention is a temporary investigation narrowly confined to
ascertaining a person’s identity or maintaining the status quo while officers acquire
additional information. Dean v. State, 938 S.W.2d 764, 768 (Tex. App.—Houston [14th
Dist.] 1997, no writ). A custodial arrest, on the other hand, is the significant restriction or
restraint of a person's freedom of movement. Miranda, 384 U.S. at 444.                    The
determination of custody is made on an ad hoc basis and depends on the objective
circumstances, not on the subjective views harbored by either the questioning officers or
the person being questioned. Dowthitt, 931 S.W.2d at 254–55.

        Police conduct may transform a non-custodial interrogation into a custodial
interrogation. See id. at 255–57. The Court of Criminal Appeals has found at least four
general situations where an investigative detention may evolve into custody for purposes
of Miranda and article 38.22: (1) the suspect is physically deprived of his freedom of
action in any significant way, (2) a law enforcement officer tells the suspect he is not free
to leave, (3) law enforcement officers create a situation that would lead a reasonable

                                              6
person to believe his freedom of movement has been significantly restricted, and (4) there
is probable cause to arrest the suspect and officers do not tell the suspect he is free to
leave. State v. Ortiz, No. PD-1181-11, —S.W.3d—, 2012 WL 5348503, at *5 (Tex.
Crim. App. Oct. 31, 2012) (citing Dowthitt, 931 S.W.2d at 255).

                 1. Circumstances of appellant’s detention

       Here, Valle testified that after he observed appellant commit three moving traffic
violations, he initiated his emergency lights and siren to conduct a traffic stop. At that
time, appellant failed to immediately stop and pull over, and instead led police on a three-
quarter-mile pursuit at 65 to 70 miles per hour on a residential roadway while failing to
maintain a single lane of traffic. Because appellant failed to stop immediately, Valle
called dispatch about the pursuit.     Valle also indicated that when appellant finally
stopped, he opened the door and was beginning to step out of the car. At that point, Valle
and his partner approached the vehicle to detain appellant and instructed him to exit the
vehicle. Once appellant was detained, Valle asked him why he was driving in this
manner. After appellant responded that he was not trying to go back to jail, Valle asked
him whether there was anything illegal in the vehicle. Appellant responded that the
vehicle was his mother’s, and there was a gun under the seat. Valle looked in the vehicle,
saw the firearm protruding from underneath the driver’s seat, retrieved and secured the
pistol, and then placed appellant under arrest.

       In addition, Speckman testified that he responded to Valle’s dispatch call and
arrived at the scene about five to ten minutes later. When Speckman arrived on the
scene, the black Impala was still in the center of the road and police vehicles were
aligned in a felony traffic stop position. Speckman described that a felony stop involves
positioning police vehicles to provide for cover in case of a threat. Also, when Speckman
arrived, appellant already was in the police vehicle. Speckman testified that the chase
had been brief and “they had him in custody relatively quick.” Further, two defense
witnesses testified that they observed officers approach appellant’s vehicle with drawn

                                              7
guns and heard an officer tell appellant to get out of the car. A third defense witness
testified that he observed police tell appellant to get out of the car, and when he exited, an
officer put appellant up against the car and turned him around.

                    2. Dowthitt factors

        Appellant does not specifically identify which Dowthitt situation, if any, applies
here.2 Applying the appropriate factors,3 we conclude that appellant was not in custody
at the time he made the statements.

                        a) Significant deprivation of freedom

        In the first and third Dowthitt situations, an investigative detention can evolve into
custody if officers physically deprive a person of significant freedom of movement, or
create a situation in which a reasonable person would believe he is deprived of significant
freedom of movement. 931 S.W.2d at 255. To constitute custody in either of these
situations, the restriction of a suspect’s freedom of movement must amount to the degree
associated with an arrest, as opposed to an investigative detention. Id. This is because
both an investigative detention and arrest involve a “restraint of liberty,” but a non-
custodial, investigative detention does not implicate a suspect’s Fifth Amendment right
against self-incrimination. Mount v. State, 217 S.W.3d 716, 724 (Tex. App.—Houston
[14th Dist.] 2007, no pet.). Whether a person is under arrest or subject to a temporary
investigative detention is a matter of degree and depends upon: (1) the length of the
detention, (2) the amount of force employed, and (3) whether the officer actually
conducts an investigation. Id. (citing Woods v. State, 970 S.W.2d 770, 775 (Tex. App.—
Austin 1998, pet. ref’d)). Officers may use such force as is reasonably necessary under
the circumstances to effect the goal of such a detention: investigation, maintenance of the

        2
          In support, appellant cites one case, Nguyen v. State, 292 S.W.3d 671 (Tex. Crim. App. 2009),
which is distinguishable. There, the suspect was in custody for purposes of article 38.22 because he made
his incriminating statements after the police already had formally arrested him. Id. at 677.
        3
         There is no evidence that police told appellant he was not free to leave, which would implicate
the second Dowthitt situation.
                                                   8
status quo, or officer safety. Rhodes v. State, 945 S.W.2d 115, 117 (Tex. Crim. App.
1997).

         The reasonableness of an officer’s use of force during an investigative detention
depends on factors such as the nature of the crime under investigation, the degree of
suspicion, the location of the stop, the time of day, the reaction of the suspect, the
officer’s opinion, and whether the officer actually conducted an investigation after
seizing the suspect. Mount, 217 S.W.3d at 725. “[A]llowances must be made for the fact
that officers must often make quick decisions under tense, uncertain and rapidly changing
circumstances.”     Rhodes, 945 S.W.2d at 118.       In some situations, an officer may
reasonably draw a weapon, handcuff a suspect, or place a suspect in a patrol car to
conduct an investigative detention; the use of such force does not necessarily transform
the investigative detention into custody. See, e.g., Balentine v. State, 71 S.W.3d 763, 771
(Tex. Crim. App. 2002) (handcuffing and placing suspect in back of patrol car was
reasonable during investigative detention in light of early-morning report of gunfire in the
area, suspicious behavior by detainee, and fact that officer was alone with suspect);
Rhodes, 945 S.W.2d at 117–18 (handcuffing was reasonable during investigative
detention after high-speed chase in light of suspects’ attempted flight, darkness, high-
crime location, and fact that officer was left alone with one suspect while his partner
chased the other); Mount, 217 S.W.3d at 725–27 (initial drawing of weapons on appellant
for routine safety during felony stop of a suspected stolen vehicle before conducting
temporary investigation was reasonable during investigative detention).

         Here, the length of appellant’s detention was relatively short. Based on Valle’s
testimony, it did not take him long to ask appellant why he was driving in this manner
and whether there was anything illegal in the car, nor did it take him long to then spot,
retrieve, and secure the pistol. After that, Valle formally placed appellant under arrest.
This is consistent with Speckman’s testimony that police had appellant in custody
“relatively quick” and that by the time he arrived at the scene five to ten minutes after
Valle called dispatch, appellant was already in the police vehicle under formal arrest.
                                             9
Although there is evidence that police employed force here, initially approaching the
vehicle with weapons drawn and restraining appellant after he exited the vehicle was
reasonably necessary under these circumstances involving a high-speed pursuit and a
felony traffic stop in a residential area. Facing the possibility that appellant posed a
threat, the officers briefly detained him to safely investigate the situation while
maintaining the status quo. Moreover, the evidence does not indicate that appellant was
handcuffed or placed in the patrol car during the time Valle conducted his brief
investigation. Based on these facts, the officers’ restriction of appellant’s freedom was
consistent with an investigative detention, and appellant was not in custody according to
the first or third Dowthitt situation.

                      b) Probable cause manifested to suspect

       Nor was appellant in custody according to the fourth Dowthitt situation. Custody
arises under the fourth Dowthitt situation when officers: (1) have probable cause to arrest
a suspect, (2) manifest their knowledge of probable cause to the suspect, and (3) do not
tell the suspect that he is free to leave. 931 S.W.2d at 255. Manifestation of probable
cause can occur if information sustaining the probable cause is related by the officers to
the suspect, or by the suspect to the officers. Id. However, this situation will not
automatically establish custody; custody is established if the manifestation of probable
cause, combined with other circumstances, would lead a reasonable person to believe that
he is under restraint to the degree associated with an arrest. Id.

       Here, at the time Valle conducted his brief questioning in conjunction with the
felony traffic stop, police did not have probable cause for arresting appellant for
possession of a firearm. Valle’s initial inquiry concerned why appellant had committed
multiple moving violations and evaded the traffic stop.              Logically, after appellant
answered that he was not trying to go back to jail, Valle then pursued whether there was
anything illegal in the car.       These questions did not manifest probable cause for
possession of a firearm, but rather suggested that Valle was still investigating the

                                              10
situation. Probable cause for appellant’s possession of a firearm did not arise until after
appellant told Valle there was a gun under the seat. Based on these facts, the officers’
actions did not implicate, and appellant was not in custody according to, the fourth
Dowthitt situation.

       Therefore, having found that no Dowthitt situation applies here, we conclude that
appellant has not shown by a preponderance of the evidence that a motion to suppress his
oral statements would have been granted. Thus, appellant has failed to show deficient
performance with regard to trial counsel’s failure to obtain a ruling on the motion to
suppress. Appellant likewise has not demonstrated that if counsel had objected to these
same statements at trial, the trial court would have erred in overruling the objection.
Thus, appellant also has failed to show deficient performance with regard to the failure to
object. See Wert, 2012 WL 4829803, at *3–4 (addressing appellant’s complaints that
trial counsel failed to file a motion to suppress or object to admissibility of appellant’s
confession pursuant to Miranda in single issue).

       Further, an attorney is not necessarily ineffective for failing to pursue a ruling on a
motion to suppress or to object to inadmissible evidence. See DeLeon v. State, 322
S.W.3d 375, 381 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d) (“[E]ven assuming
that appellant is correct regarding the admissibility of this evidence, the record is silent as
to why counsel did not object.”). Because the record is silent as to the reasons for trial
counsel’s failures, appellant has failed to rebut the presumption that counsel’s actions
resulted from reasonable strategy.       See Aldaba v. State, No. 14-08-00417-CR, —
S.W.3d—, 2009 WL 1057685, at *6–7 (Tex. App.—Houston [14th Dist.] Apr. 16, 2009,
pet. ref’d) (overruling ineffectiveness claim where trial counsel failed to obtain ruling on
motion to suppress and to object to appellant’s statement on article 38.22 grounds, but
record was silent as to trial counsel’s reasons for conduct); Perez v. State, 56 S.W.3d 727,
731–32 (Tex. App.—Houston [14th Dist.] 2001, pet. ref’d) (same where record was silent
as to why trial counsel only objected to appellant’s statement on constitutional, and not

                                              11
article 38.22, grounds). Therefore, appellant has not met his burden to show deficient
performance, and we overrule his first issue.

   B. Prior incident testimony

       In his second issue, appellant argues that his trial attorney rendered ineffective
assistance of counsel by asking appellant’s mother whether appellant would know what
the vehicle contained, thereby opening the door for the State to cross-examine her about
appellant’s two prior arrests involving the same vehicle and the same gun. Because the
record is silent as to trial counsel’s reason for the question, we presume that his decision
was motivated by sound trial strategy. See Huerta v. State, 359 S.W.3d 887, 895 (Tex.
App.—Houston [14th Dist.] 2012, no pet.) (presuming that counsel’s questioning
regarding any gang affiliation of appellant was motivated by sound trial strategy where
record was silent).

       Therefore, appellant has failed to show deficient performance, and we overrule his
second issue.


                                   III.   CONCLUSION

       Having overruled both of appellant’s issues, we affirm the trial court’s judgment.




                                          /s/    Tracy Christopher
                                                 Justice



Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            12